     JOHN L. BURRIS ESQ., SBN 69888
 1
     BENJAMIN NISENBAUM, ESQ., SBN 222173
 2   JAMES COOK, ESQ., SBN 300212
     LAW OFFICES OF JOHN L. BURRIS
 3   Airport Corporate Centre
     7677 Oakport Street, Suite 1120
 4
     Oakland, California 94621
 5   Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
 6   Ben.Nisenbaum@johnburrislaw.com
 7
     Attorneys for Plaintiff,
 8   CODY RAY PETTIGREW, an individual
 9
                                 UNITED STATES DISTRICT COURT
10
                               EASTERN DISTRICT OF CALIFORNIA
11

12
     CODY PETTIGREW                                         CASE NO.: 2:20-cv-00927-MCE-KJN
13
                                                            STIPULATION OF DISMISSAL          WITH
                               Plaintiff,                   PREJUDICE; ORDER THEREON
14
            vs.
15                                                          Fed. R. Civ. P. 41
     COUNTY OF BUTTE, a municipal corporation;
16   KORY L. HONEA, individually and in his
17
     capacity as Sheriff for BUTTE COUNTY;
     MAXIE, individually and in his capacity as a
18   Deputy for Butte County Jail; CHRISTOPHER
     LOCKHART, individually and in his capacity as
19   a Deputy for the Butte County Jail; E.
20
     WILLADSEN, individually and in his capacity
     as a Deputy for Butte County Jail; D.
21   DARNELL, individually and in his capacity as a
     Deputy for Butte County Jail; WELLPATH,
22
     INC., a privately held corporation; ASHLEE
23   RUNNELS, individually and in her capacity as a
     Nurse for WELLPATH, INC.; JESSICA
24   DELANY, individually and in her capacity as a
     Nurse for WELLPATH, INC.; MARGARET
25
     WALMAN, individually and in her capacity as a
26   Nurse for WELLPATH, INC.; TANYA
     ATKINSON, individually and in her capacity as
27   a Nurse for WELLPATH; DANIELA
     SHOEMAKER, individually and in her capacity
28
     as Nurse for WELLPATH, INC.; and DOES 1-


                                Stipulation Of Dismissal With Prejudice; Order Thereon
                                 Pettigrew v Butte, Case No: 2:20-cv-00927-MCE-KJN
                                                           1
     50, inclusive, individually, jointly and severally,
 1

 2                               Defendants.

 3

 4
     TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 5
            Plaintiff CODY RAY PETTIGREW and Defendants COUNTY OF BUTTE, KORY L.
 6
     HONEA, MAXIE, CHRISTOPHER LOCKHART, E. WILLADSEN, D. DARNELL, WELLPATH,
 7
     INC., ASHLEE RUNNELS, JESSICA DELANY, MARGARET WALMAN, TANYA ATKINSON,
 8

 9
     DANIELA SHOEMAKER, and DOES 1-50, hereby stipulate under Federal Rule of Civil Procedure

10   41(a)(1)(ii) that all claims and causes of action as to the above-named Defendants be dismissed with

11   prejudice, with Plaintiff and Defendants each bearing their own attorney’s fees and costs.

12

13
     IT IS SO STIPULATED.

14

15
     Dated: May 4, 2021                                THE LAW OFFICES OF JOHN L. BURRIS
16
                                                                /s/ James Cook
17                                                              James Cook
18
                                                                Attorney for Plaintiff
                                                                CODY RAY PETTIGREW
19

20   Dated: May 4, 2021                                PORTER SCOTT ATTORNEYS
21
                                                                BY/s/ Stephen E. Horan
22                                                              Stephen E. Horan
                                                                Attorney for Defendants
23                                                              BUTTE COUNTY, KORY HONEA,
                                                                CHRISTOPHER LOCKHART, KEVIN
24                                                              MAXEY (erroneously sued as MAXIE), ERIC
                                                                WILLADSEN and BRIAN DARNELL
25                                                              (erroneously sued as D. DARNELL)
26

27
     Dated: May 4, 2021                                BERTLING LAW GROUP

28                                                              BY/s/ Jemma Parker Saunders
                                                                Jemma Parker Saunders


                                    Stipulation Of Dismissal With Prejudice; Order Thereon
                                     Pettigrew v Butte, Case No: 2:20-cv-00927-MCE-KJN
                                                               2
                                                               Attorney for Defendants
 1
                                                               WELLPATH INC., SHLEE RUNNELS,
 2                                                             JESSICA DELANY, MARGARET WALMAN,
                                                               TANYA ATKINSON, DANIELA
 3                                                             SHOEMAKER
 4

 5                             ORDER OF DISMISSAL WITH PREJUDICE
 6
            Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure 41(a)(1)(ii),
 7
     and good cause appearing, all claims and causes of action as to Defendants COUNTY OF BUTTE,
 8

 9
     KORY L. HONEA, MAXIE, CHRISTOPHER LOCKHART, E. WILLADSEN, D. DARNELL,

10
     WELLPATH, INC., ASHLEE RUNNELS, JESSICA DELANY, MARGARET WALMAN,

11   TANYA ATKINSON, DANIELA SHOEMAKER, and DOES 1-50 are hereby dismissed with

12   prejudice, with Plaintiff and Defendant each bearing their own attorney’s fees and costs. The matter

13   having now been concluded in its entirety, the Clerk of Court is directed to close the file.
14          IT IS SO ORDERED.
15

16
     Dated: May 4, 2021

17

18

19

20

21

22

23

24

25

26

27

28




                                   Stipulation Of Dismissal With Prejudice; Order Thereon
                                    Pettigrew v Butte, Case No: 2:20-cv-00927-MCE-KJN
                                                              3
